Citation Nr: 1827718	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  12-05 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by shortness of breath.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a disability manifested by blurry vision.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for poor circulation/vascular disease.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD).

7.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The appellant served in the Louisiana Army National Guard from April 1982 to April 1988 and from March 2000 to June 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in June 2009, December 2010, and February 2013 by a Department of Veterans Affairs (VA) Regional Offices (RO).  

The June 2009 rating decision denied, in pertinent part, service connection for shortness of breath, hypertension, sleep apnea, poor circulation/vascular disease, and blurry vision.  The December 2010 rating decision denied, in pertinent part, service connection for anxiety/depression.  The February 2013 rating decision denied service connection for PTSD and entitlement to TDIU.

In February 2016, the appellant testified by videoconference before the undersigned Veterans Law Judge.  

In July 2016, the Board remanded the claims for additional development.

The decision below addresses the issue of entitlement to TDIU.  The remaining issues are addressed in the remand section following the decision.


FINDING OF FACT

The appellant is not service connected for any disability.


CONCLUSION OF LAW

The claim for a TDIU is dismissed as moot.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155; 38 C.F.R. § 4.16.

In this case, the appellant is not service connected for any disabilities at present. Accordingly, there is no legal basis to consider assignment of a TDIU.  See 38 C.F.R. § 4.16.  Consequently, the appeal for a TDIU must be dismissed as consideration for a TDIU is a downstream issue.

On further reflection, the Board should have taken this action when the case was addressed in July 2016.  Should any disabilities be service connected at a later date, the appellant may seek a TDIU at such time in a similar manner to any other rating.
ORDER

The appeal for a TDIU is dismissed.


REMAND

Psychiatric Disorder 

In July 2016, the Board remanded this claim for additional development, including a VA examination and medical opinion as to whether any current psychiatric disorder found on examination, or in treatment records, is related to service, including a 1986 gas mask incident.

While an examination and opinion was obtained in November 2017, the Board finds that the request mischaracterized the gas mask incident.  As the Board pointed out in the remand, the appellant contends that he, alone, was ordered to remove his gas mask.  Moreover, the incident reportedly occurred many years after the appellant's completion of basic military training.  Thus, the incident appears to be outside the scope of general training experiences.  The Board further observes that treatment records show a diagnosis of bipolar disorder.  The November 2017 examiner did not provide an opinion as to this psychiatric disorder.  As such, the appellant should be afforded a new examination on remand.

Shortness of Breath, Hypertension, Sleep Apnea, Blurry Vision, Vascular Disease

On VA examination in July 2017, the examiner gave the opinion "it is less likely that [appellant's] claimed vascular disease, HTN, sleep apnea, and shortness of breath are due to [the 1986 nerve gas] exposure" because he did not have an acute reaction in 1986 ("If the agent was extremely toxic, [the appellant] would have had an acute reaction in the Summer of 1986. But he did not.").  However, prior to the examination, the appellant had reported that he had an immediate reaction at the time of the incident, wherein he "immediately started coughing up blood and [his] vision turned blurry."  See February 2016 statement from appellant.  Moreover, the examiner did not explain why the agent would have to have been "extremely toxic" in order to cause "any long term, permanent damage" from a medical standpoint.  As such, the appellant should be afforded a new examination.  

While on remand, the appellant should be asked to provide any outstanding private medical records in support of his claims, and the claims file should be updated to include all VA medical records after June 2013.  

Accordingly, these issues are REMANDED for the following actions:

1.  Update the record to include all of the appellant's VA medical records dated after June 2013.  

2.  Send a letter to the appellant asking him to identify the source/location of any extant medical records referable to his psychiatric disorder, shortness of breath, hypertension, blurry vision, sleep apnea, and vascular complaints, and then take steps to assist him in obtaining those records.  Associate any located records with the claims file.

3.  After completion of the above, schedule the appellant for a new VA examination regarding his claim of service connection for an acquired psychiatric disorder.  The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must also discuss the appellant's military history and current complaints and symptoms with the appellant and document the appellant's assertions in the examination report.  

After clinical assessment, the examiner must identify all of the appellant's current psychiatric disorder(s), including whether he meets the criteria for PTSD.

The examiner is then requested to opine, for each psychiatric disorder found on examination and in the appellant's medical records, as to whether it is at least as likely as not (50 percent or greater probability) that the disorder began during service or is related to some incident of the appellant's service.

If PTSD is present, the examiner is also requested to provide an opinion as to whether the appellant's PTSD is related to some incident[injury] of his service, including the 1986 nerve gas exposure/gas mask incident.

A rationale for all opinions reached must be provided. 

4.  Schedule the appellant for a new VA examination with respect to the appellant's complaints of shortness of breath, hypertension, blurry vision, sleep apnea, and vascular disease.  The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must also discuss the appellant's military history and current complaints and symptoms with the appellant and document the appellant's assertions in the examination report.  

All indicated tests should be done, and all findings reported in detail.

The examiner is to determine whether the appellant has had any of the claimed disorders during the pendency of the appeal, even if such disorder has now resolved.

The examiner is then requested to opine, for each claimed disorder found on examination or in the appellant's medical records, as to whether it is at least as likely as not (50 percent or greater probability) that the disorder began during service or is related to some incident of the appellant's service

In formulating the requested opinion(s), the examiner should consider that the appellant was exposed to gas/nerve agents without a gas mask for five to ten seconds during military service in the summer of 1986.  

A rationale for all opinions reached must be provided. 

5.  Finally, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the appellant and his attorney, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


